DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of species I (figures 1-5, claims 1-2 and 5-12) in the reply filed on 10/04/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, wherein a concentration of oxygen ions in the oxide insulating film decreases toward a central portion of the metal magnetic powder particle the must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-2, 6 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Mimura et al. (US 2016/0035476) in view of Moon et al. (US 2016/0086714), Choi et al. (US 2016/0086716) and Harada et al. (US 2016/0086717).
Regarding claim 1, Mimura et al. (figures 1-4 and para 0042-0049) discloses a body having one surface and the other surface (see figure 1b), opposing each other, and a plurality of wall surfaces respectively connecting the one surface and the other surface (see figure 1b and para 0042), and including a metal magnetic powder particle (16) and an insulating resin (14); a coil portion (20) disposed in the body and including first and second lead-out portions (24a/24b) exposed from the one surface of the body to be spaced apart from each other (see figure 1b); first and second external electrodes (30a/30b) arranged on the one surface of the body to be spaced apart from each other and respectively connected to the first and second lead-out portions (see figure 1b).
Mimura et al. does not expressly disclose a cover insulating layer covering the other surface of the body and extending to at least portion of each of the plurality of wall surfaces of the body and an oxide insulating film disposed on a surface of the metal magnetic powder particle exposed from the one surface of the body and including metal ions of the metal magnetic powder particle.
Moon et al. (figure 2 and para 0033) discloses a teaching of a cover insulating layer (60) covering the other surface of the body and extending to at least portion of each of the plurality of wall surfaces of the body. (see figure 2)
Choi et al. (figure 2 and para 0028-0035) discloses an insulating film (60) disposed on a surface of the metal magnetic powder particle (51) exposed from the one surface of the body but is silent as to whether or not the insulating film is an oxide insulating film including metal ions of the metal magnetic powder particle.
Harada et al (figures 1/3 and para 0015) insulating film is an oxide insulating film (20) including metal ions of the metal magnetic powder particle.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design a cover insulating layer covering the other surface of the body and extending to at least portion of each of the plurality of wall surfaces of the body as taught by Moon et al.to the inductive device of Mimura et al. so as to protect the inductive device from outside elements thereby preventing the inductive device from being damaged.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design insulating film disposed on a surface of the metal magnetic powder particle exposed from the one surface of the body as taught by Choi et al.to the inductive device of Mimura et al. so as to prevent plating spread defects which reduces the chance of  delaminating from occurring.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein the insulating film is an oxide insulating film including metal ions of the metal magnetic powder particle as taught by Harada et al.to the inductive device of Mimura et al. so as to improve thermal and mechanical strength properties of the insulating layer.
Regarding claim 2, Choi et al. (figure 2 and para 0030) discloses wherein the cover insulating layer covers an entirety of each of the plurality of wall surfaces of the body.
Regrading claim 6, designing wherein a concentration of oxygen ions in the oxide insulating film decreases toward a central portion of the metal magnetic powder particle would have been an obvious design consideration based on intended application/environment use. Such as to allow for a specific inductance to be obtained for a specific real application the inductive device will be implemented for.
Regarding claim 9, Choi et al. (figure 2 and para 0028-0035) discloses wherein the oxide insulating film is discontinuously distributed on the one surface of the body.
Regarding claim 10, Mimura et al. (figure 1b and para 0042-0049) discloses wherein each of the first and second external electrodes comprises a first metal layer disposed on the one surface of the body, and a second metal layer disposed on the first metal layer.
Regarding claim 11, Choi et al. (figure 2 and para 0028-0035) discloses the insulating film is exposed from the cover insulating layer but does not expressly discloses the insulating film is a oxide film.
Harada et al (figures 1/3 and para 0015) insulating film is an oxide insulating film (20) including metal ions of the metal magnetic powder particle.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein the insulating film is an oxide insulating film including metal ions of the metal magnetic powder particle as taught by Harada et al.to the inductive device of Mimura et al. so as to improve thermal and mechanical strength properties of the insulating layer.

Regarding claim 12, Choi et al. (figure 2 and para 0028-0035) discloses wherein the insulating film is spaced apart from the other surface of the body but does not expressly discloses the insulating film is a oxide film. 
Harada et al (figures 1/3 and para 0015) insulating film is an oxide insulating film (20) including metal ions of the metal magnetic powder particle.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein the insulating film is an oxide insulating film including metal ions of the metal magnetic powder particle as taught by Harada et al.to the inductive device of Mimura et al. so as to improve thermal and mechanical strength properties of the insulating layer.

2.	Claims 1-2 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda et al. (US 10,672,555) in view of Moon et al. (US 2016/0086714), Choi et al. (US 2016/0086716) and Harada et al. (US 2016/0086717)
Regarding claim 1, Fukuda et al. (figures 8a-8b and Col 11, lines 20-65) discloses a body having one surface and the other surface (see figures 8a-82), opposing each other, and a plurality of wall surfaces respectively connecting the one surface and the other surface (see figure 8b), and including a metal magnetic powder particle (see col 5, lines 40-65) and an insulating resin (see Col 5, lines 30-55); a coil portion (see figure 8b) disposed in the body and including first and second lead-out portions (see figure 8a) exposed from the one surface of the body to be spaced apart from each other (see figure 8b); first and second external electrodes (421/422) arranged on the one surface of the body to be spaced apart from each other and respectively connected to the first and second lead-out portions (see figure 8b).
Fukuda et al disclose a cover insulating layer 41 covering the other surface of the body but does not expressly the covering insulating layer extending to at least portion of each of the plurality of wall surfaces of the body and an oxide insulating film disposed on a surface of the metal magnetic powder particle exposed from the one surface of the body and including metal ions of the metal magnetic powder particle.
Moon et al. (figure 2 and para 0033) discloses a teaching a of cover insulating layer (60) extending to at least portion of each of the plurality of wall surfaces of the body. (see figure 2)
Choi et al. (figure 2 and para 0028-0035) discloses an insulating film (60) disposed on a surface of the metal magnetic powder particle (51) exposed from the one surface of the body but is silent as to whether or not the insulating film is an oxide insulating film including metal ions of the metal magnetic powder particle.
Harada et al (figures 1/3 and para 0015) insulating film is an oxide insulating film (20) including metal ions of the metal magnetic powder particle.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design a cover insulating layer extending to at least portion of each of the plurality of wall surfaces of the body as taught by Moon et al.to the inductive device of Fukuda et al.. so as to protect the inductive device from outside elements thereby preventing the inductive device from being damaged.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design insulating film disposed on a surface of the metal magnetic powder particle exposed from the one surface of the body as taught by Choi et al.to the inductive device of Fukuda et al. so as to prevent plating spread defects which reduces the chance of  delaminating from occurring.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein the insulating film is an oxide insulating film including metal ions of the metal magnetic powder particle as taught by Harada et al.to the inductive device of Fukuda et al. so as to improve thermal and mechanical strength properties of the insulating layer.
Regarding claim 2, Choi et al. (figure 2 and para 0030) discloses wherein the cover insulating layer covers an entirety of each of the plurality of wall surfaces of the body.
Regarding claim 9, Choi et al. (figure 2 and para 0028-0035) discloses wherein the oxide insulating film is discontinuously distributed on the one surface of the body.
Regarding claim 10, Fukuda et al. (figure 4) discloses wherein each of the first and second external electrodes comprises a first metal layer disposed on the one surface of the body, and a second metal layer disposed on the first metal layer.
Harada et al (figures 1/3 and para 0015) insulating film is an oxide insulating film (20) including metal ions of the metal magnetic powder particle.

Regarding claim 11, Choi et al. (figure 2 and para 0028-0035) discloses the insulating film is exposed from the cover insulating layer but does not expressly discloses the insulating film is a oxide film.
Harada et al (figures 1/3 and para 0015) insulating film is an oxide insulating film (20) including metal ions of the metal magnetic powder particle.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein the insulating film is an oxide insulating film including metal ions of the metal magnetic powder particle as taught by Harada et al.to the inductive device of Fukuda et al. so as to improve thermal and mechanical strength properties of the insulating layer.

Regarding claim 12, Choi et al. (figure 2 and para 0028-0035) discloses wherein the insulating film is spaced apart from the other surface of the body but does not expressly discloses the insulating film is a oxide film. 
Harada et al (figures 1/3 and para 0015) insulating film is an oxide insulating film (20) including metal ions of the metal magnetic powder particle.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein the insulating film is an oxide insulating film including metal ions of the metal magnetic powder particle as taught by Harada et al.to the inductive device of Fukuda et al. so as to improve thermal and mechanical strength properties of the insulating layer.

3.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mimura et al. (US 2016/0035476) in view of Moon et al. (US 2016/0086714), Choi et al. (US 2016/0086716) and Harada et al. (US 2016/0086717) in further view of Ikeda et al.(US 2013/0298730).
Regarding claim 5, Mimura et al. (figures 1-4 and para 0042-0049) discloses all the limitations as noted above but does not expressly discloses wherein a crack is disposed in the oxide insulating film.
Ikeda et al.(para 0101-0103) discloses wherein a crack is disposed in the oxide insulating film.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein a crack is disposed in the oxide insulating film as taught by Ikeda et al.to the modified inductive device of Fukuda et al. so as to allow the inductive deice to have low magnetostriction and high magnetic flux density thereby allowing for a higher inductance to be obtained.

4.	Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Mimura et al. (US 2016/0035476) in view of Moon et al. (US 2016/0086714), Choi et al. (US 2016/0086714) and Harada et al. (US 2016/0086717) in further view of Ogawa et al.(US 2012/0274429).
Regarding claim 7, Mimura et al. (figures 1-4 and para 0042-0049) discloses all the limitations as noted above but does not expressly discloses wherein a void is disposed in the insulating resin.

Ogawa et al.(para 0061-0063) discloses wherein a void is disposed in the insulating resin.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein a void is disposed in the insulating resin as taught by Ogawa et al.to the modified inductive device of Fukuda et al. so as to thereby enhancing the bending strength of the coil component which will reduce the chances cracks in the magnetic core.
Regarding claim 8, Ogawa et al.(figure 5 and para 0061-0065) discloses wherein the metal magnetic powder particle comprises a first powder particle and a second powder particle having a smaller particle diameter than the first powder particle, and a volume of the void corresponds to a volume of the second powder particle. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HINSON whose telephone number is (571)270-7915. The examiner can normally be reached M to F; 8 -5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD HINSON/Primary Examiner, Art Unit 2837